DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Regarding Figures 1, 2, 3A, 3B and 3C, these drawings appear to be grayscale versions of colored drawings; however, drawings are to be in black and white, and hatching must be used to indicate section portions of an object.  The grayscale shading and low resolution of Figures 1, 2, 3A, 3B and 3C cause lack of clarity of the drawings and do not allow proper understanding thereof.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
In claim 10, a semicolon (“;”) should be inserted at the end of line 3 after the recitation “a bonnet assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 7, 10 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the housing of the bonnet assembly” should read – the bonnet housing
Similarly, claims 7 and 18 recite the limitation “the housing” in line 3, and is rejected for the same reason as claim 4, above.
Claim 10 recites the limitation "the column" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the column” in claim 10, line 7, should read –[[the]]a column--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4750709 (“Kolenc”).
Regarding claim 1, Kolenc discloses (see figs. 1 and 6) a bonnet assembly, the bonnet assembly comprising: a handwheel (20); a bonnet housing (18), wherein the bonnet housing defines a cylindrical column (defined at least partially by 124); a load plate (118) within the cylindrical column; a spring washer (130) within the cylindrical column, wherein a first side (top side, relative to the orientation of fig. 1) of the spring washer is in contact with the load plate; and a transition pressure ring (50), wherein the transition pressure ring includes a top portion (104) and a bottom portion (100), the top portion has a circular cross section (disposed within cylindrical cavity of bonnet housing 18) and is in contact with a second side (bottom side, relative to the orientation of fig. 1) of the spring washer, the bottom portion includes a bead (raised bead defined at least partially by annular surfaces 60 and 68) on a bottom surface (64) of the bottom portion, the bead projects out from the bottom surface of the bottom portion, the bead has a congruent shape and size as a body exterior seal periphery (seal periphery defined between diaphragm 14 and surface 54 caused by clamping of diaphragm between surfaces 60 and 54) of a body assembly (10), and the body exterior seal periphery of the body assembly is not congruent to the circular cross section of the top portion (bottom portion 100 has a larger diameter than top portion 104).
Regarding claim 7, Kolenc discloses a shape of the body exterior seal periphery (seal periphery defined between diaphragm 14 and surface 54 caused by clamping of diaphragm between surfaces 60 and 54) of the body assembly (10) being circular and the body exterior seal periphery of the body assembly has a different size diameter than the cylindrical column (column defining cylindrical bore 124) defined by the housing (18) of the bonnet assembly (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolenc, as applied to claim 1 above, in view of US10323766 (“Vu”).
Regarding claim 3, the Kolenc discloses the bonnet assembly as claimed except is silent to the transition pressure ring comprising stainless steel.
Vu teaches (see specification col. 7, lines 34-36) a transition pressure ring (30; see fig. ) comprising stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kolenc by forming the transition pressure ring from stainless steel, as taught by Vu, to prevent corrosion from operating fluids and environment.
Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolenc, as applied to claim 1 above, in view of US9016307 (“Matalon”).
Regarding claim 4, Kolenc discloses an outer edge of the top portion (104) of the transition pressure ring (50) engaging walls of the housing (18) of the bonnet assembly that define the cylindrical column (column portion defining cylindrical bore 124).
However, Kolenc does not disclose the top portion of the transition pressure ring including an O-ring, wherein the O-ring is configured to form a seal between an outer edge of the top portion of the transition pressure ring and walls of the housing of the bonnet assembly that define the cylindrical column.
Matalon teaches (see fig. 3g) a top portion (portion of ring 34 disposed within bonnet housing 20) of a transition pressure ring (34) includes an O-ring (see o-ring seal which seals between transition pressure ring 34 and bonnet housing 20) and the O-ring is configured to form a seal between an outer edge (radially outer periphery) of the top portion of the transition pressure ring and walls (walls defining chamber 124) of the housing (20) of the bonnet assembly that define the cylindrical column.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kolenc by employing a seal between the top portion of the transition pressure ring and the bonnet housing, as taught by Matalon, to prevent fluid leakage into or out of the bonnet housing.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolenc, as applied to claim 1 above, in view of engineering expedient.
Regarding claim 8, Kolenc discloses the bead (raised bead defined at least partially by annular surfaces 60 and 68) projects from the bottom surface (64) of the bottom portion (104) at a height from the bottom surface of the bottom portion.
However, Kolenc does not disclose the height being 0.020 to 0.050 inches from the bottom surface of the bottom portion.
One of ordinary skill in the art would know to experiment with different distances between clamping surfaces (60 and 64) to ensure a height that is sufficient to ensure sealing, while maintaining a low profile for ease of manufacturing tolerances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the bead of Kolenc to be of 0.020 to 0.050 inches from the bottom surface of the bottom portion, to ensure proper sealing and clamping of the diaphragm while maintaining ease of manufacturing.
Regarding claim 9, Kolenc discloses the bead having a width.
However, Kolenc does not disclose the width being 0.06 to 0.120 inches.
One of ordinary skill in the art would know to experiment with different bead widths to ensure proper sealing, while maintaining a minimal footprint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the bead of Kolenc to be 0.06 to 0.120 inches, to ensure proper clamping and sealing width while maintaining a minimal footprint.
Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3246605A1 (“Hiller”) in view of Matalon.
Regarding claim 1, Hiller discloses a bonnet assembly, the bonnet assembly comprising: an actuator (22); a bonnet housing (26), wherein the bonnet housing defines a cylindrical column (see annotated fig. 1, below); a spring washer (38, comprising discs 64A-64D) within the cylindrical column, wherein a first side (top side, relative to the orientation of fig. 1) of the spring washer is in contact with the bonnet housing; and a transition pressure ring (32), wherein the transition pressure ring includes a top portion (upper smaller diameter portion) and a bottom portion (flange portion of member 32), the top portion has a circular cross section (see perspective of fig. 4) and is in contact with a second side (bottom side, relative to the orientation of fig. 1) of the spring washer, the bottom portion includes a bead (52) on a bottom surface (54) of the bottom portion, the bead projects out from the bottom surface of the bottom portion, the bead has a congruent shape and size as a body exterior seal periphery (30) of a body assembly (4), and the body exterior seal periphery of the body assembly is not congruent to the circular cross section of the top portion (clamping/sealing surface 30 has a larger diameter than the diameter of the top portion of transition pressure ring 32, relative to the orientation of fig. 1).

    PNG
    media_image1.png
    868
    757
    media_image1.png
    Greyscale

However, Hiller is silent to the bonnet assembly comprising a handwheel, a load plate within the cylindrical column, wherein the first side of the spring washer is in contact with the load plate.
Matalon teaches (see figs. 3d and 3e) a bonnet assembly comprising a handwheel (18).  Matalon further teaches a load plate (31) disposed within a cylindrical column of a bonnet housing (20) and between a spring washer (32) and transition pressure ring (34), wherein a first side (top side, relative to the orientation of fig. 3e) of the spring washer is in contact with the load plate and a second side (bottom side, relative to the orientation of fig. 3e) is in contact with the transition pressure ring, the load plate .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiller by employing a handwheel, as taught by Matalon, so as to have a manual means of actuating the valve.
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hiller by employing a load plate within the cylindrical column between the spring washer and bonnet housing, wherein the first side of the spring washer is in contact with the load plate, as taught by Matalon, to reduce wear between the spring washer and bonnet housing.
Regarding claim 2, Hiller discloses the bonnet housing (32) defines an opening (see annotated fig. 2, below) and the bottom portion (flanged portion of transition pressure ring 32) of the transition pressure ring (32) fits within the opening defined by the bonnet housing (26).

    PNG
    media_image2.png
    365
    509
    media_image2.png
    Greyscale

Regarding claim 7, Hiller discloses a shape (circular shape) of the body exterior seal periphery (30) of the body assembly (4) is circular and the body exterior seal periphery of the body assembly has a different size diameter than the cylindrical column (portion of bonnet housing 26, which houses portions 66 and 68 of the transition pressure ring 32) defined by the housing (32) of the bonnet assembly.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Matalon, as applied to claim 1 above, and further in view of Vu.
Regarding claim 3, the combination of Hiller in view of Matalon discloses the bonnet assembly as claimed except is silent to the transition pressure ring comprising stainless steel.
Vu teaches (see specification col. 7, lines 34-36) a transition pressure ring (30; see fig. ) comprising stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hiller and Matalon by forming the transition pressure ring from stainless steel, as taught by Vu, to prevent corrosion from operating fluids and environment.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Matalon, as applied to claim 1 above, and further in view of engineering expedient.
Regarding claim 8, the combination of Hiller and Matalon discloses the bead (Hiller, 52) projects from the bottom surface (Hiller, 54) of the bottom portion (Hiller, flanged bottom portion of transition pressure ring 32) at a height from the bottom surface of the bottom portion.
However, the combination of Hiller and Matalon does not disclose the height being 0.020 to 0.050 inches from the bottom surface of the bottom portion.
One of ordinary skill in the art would know to experiment with different distances between clamping surfaces (60 and 64) to ensure a height that is sufficient to ensure sealing, while maintaining a low profile for ease of manufacturing tolerances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the bead of the combination of Hiller and Matalon to be of 0.020 to 0.050 inches from the bottom surface of the bottom portion, to ensure proper sealing and clamping of the diaphragm while maintaining ease of manufacturing.
Regarding claim 9, the combination of Hiller and Matalon discloses the bead (Hiller, 52) having a width.
However, the combination of Hiller and Matalon does not disclose the width being 0.06 to 0.120 inches.
One of ordinary skill in the art would know to experiment with different bead widths to ensure proper sealing, while maintaining a minimal footprint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the bead of the combination of Hiller and Matalon to be 0.06 to 0.120 inches, to ensure proper clamping and sealing width while maintaining a minimal footprint.
Claim(s) 10, 13, 14 and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Hiller.
Regarding claim 10, Matalon discloses (see figs. 3d-3g) a method to seal a diaphragm (17) to a body exterior seal periphery (12e) of a body assembly (12), the method comprising: attaching a diaphragm assembly (17) to a bonnet assembly (14); attaching the bonnet assembly with the diaphragm assembly to the body assembly (see assembly of fig. 3d); rotating a handwheel (16) of the bonnet assembly, wherein the rotation of the handwheel compresses a spring washer (32) within the column (portion of bonnet 20 which houses springs 32), the compressed spring washer applies a compression force to a top portion (top surface of pressure ring 34, relative to the orientation of fig. 3e) of a transition pressure ring (34) within the column, and the top portion of the transition pressure ring has a circular cross section; and wherein a bottom portion of the transition pressure ring includes a bead (see annotated fig. 3g, below) on a bottom surface of the bottom portion, the bead projects out from the bottom surface of the bottom portion, the bead has a congruent shape and size as the body exterior seal periphery of the body assembly (rim 12e and bead of pressure ring 34 seal and clamp diaphragm 17 therebetween), and the compression force (via spring 32) applied to the top portion of the transition pressure ring, presses the bead against the diaphragm assembly and the diaphragm against the body exterior seal periphery, to seal the diaphragm to the body exterior seal periphery (see figs. 3d-3g).

    PNG
    media_image3.png
    622
    585
    media_image3.png
    Greyscale

Matalon is silent to disclosing attaching the diaphragm assembly to the bonnet assembly prior to attaching the bonnet assembly with the attached diaphragm assembly to the body assembly, and the body exterior seal periphery of the body assembly being not congruent to the circular cross section of the top portion of the transition pressure ring.
Hiller teaches attaching a diaphragm assembly (16) to a bonnet assembly (at least partially defined by 26) and attaching the bonnet assembly with the attached diaphragm assembly (although Hiller does not explicitly disclose the sequence of assembly, it is inherent that in order to secure bonnet housing 26 to body 4, spindle 24 and diaphragm 16 must be secured within the bonnet housing 26 prior to assembly with the body) to a body assembly (4).  Hiller further teaches a body exterior seal periphery (30) of the body assembly and a bottom portion (see annotated fig. 2, below) of a transition pressure ring (32) being not congruent to a circular cross section of a top portion (see annotated fig. 2, below) of the transition pressure ring, wherein the bottom portion of the transition pressure ring is disposed within the bonnet housing.

    PNG
    media_image4.png
    666
    667
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matalon by attaching the diaphragm assembly to the bonnet assembly prior to attaching the bonnet assembly with the attached diaphragm assembly to the body assembly, as taught by Hiller, so as to ensure opening of the diaphragm when the actuator is moved to an open position.
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Matalon by configuring the body exterior seal periphery of the body assembly and the bottom portion of the transition pressure ring being not congruent to the circular cross section of the top portion of the transition pressure ring, wherein the bottom portion of the transition pressure ring is disposed within the bonnet housing, as taught by Hiller, so as to better prevent movement of the diaphragm sealing periphery and to ensure proper placement during assembly of the valve.
Regarding claim 13, the combination of Matalon and Hiller discloses a shape of the body exterior seal periphery (Matalon, 12e, as modified by Hiller, 30, above) of the body assembly (Matalon, 12, as modified by Hiller, 4, above) is circular and the body exterior seal periphery of the body assembly has a different size diameter than a cylindrical column (Hiller, bonnet housing 26 has interior chamber 28, which is smaller in diameter at a top versus a bottom, which houses the flange of pressure ring 32) defined by a housing (Matalon, 20) of the bonnet assembly (Matalon, 14).
Regarding claim 14, Matalon discloses (see figs. 3d-3g) a valve, the valve comprising: a bonnet assembly, wherein the bonnet assembly includes: a handwheel (18); a bonnet housing (20), wherein the bonnet housing defines a cylindrical column (portion of bonnet 20 which houses springs 32); a load plate (31) within the cylindrical column; a spring washer (32) within the cylindrical column, wherein a first side (top side, relative to the orientation of fig. 3e) of the spring washer is in contact with the load plate; and a transition pressure ring (34); a diaphragm assembly (17); and a body assembly (12), wherein the body assembly includes a weir (12b); wherein the transition pressure ring includes a top portion (top portion contacting spring 32) and a bottom portion (bottom portion including “bead”, see annotated fig. 3g, below), the top portion has a circular cross section and is in contact with a second side (bottom side, relative to the orientation of fig. 3e) of the spring washer, the bottom portion includes a bead (see “bead” in annotated fig. 3g, below) on a bottom surface of the bottom portion, the bead projects out from the bottom surface of the bottom portion, the bead has a congruent shape and size as a body exterior seal periphery of the body assembly (rim 12e and bead of pressure ring 34 seal and clamp diaphragm 17 therebetween).

    PNG
    media_image3.png
    622
    585
    media_image3.png
    Greyscale

Matalon does not discloses the body exterior seal periphery of the body assembly not being congruent to the circular cross section of the top portion.
Hiller teaches a body exterior seal periphery (30) of the body assembly and a bottom portion (see annotated fig. 2, below) of a transition pressure ring (32) being not congruent to a circular cross section of a top portion (see annotated fig. 2, below) of the transition pressure ring, wherein the bottom portion of the transition pressure ring is disposed within the bonnet housing.

    PNG
    media_image4.png
    666
    667
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Matalon by configuring the body exterior seal periphery of the body assembly and the bottom portion of the transition pressure ring being not congruent to the circular cross section of the top portion of the transition pressure ring, wherein the bottom portion of the transition pressure ring is disposed within the bonnet housing, as taught by Hiller, so as to better prevent movement of the diaphragm sealing periphery and to ensure proper placement during assembly of the valve.
Regarding claim 18, the combination of Matalon and Hiller discloses a shape of the body exterior seal periphery (Matalon, 12e, as modified by Hiller, 30, above) of the body assembly (Matalon, 12, as modified by Hiller, 4, above) is circular and the periphery of the weir (Matalon, 12d) of the body assembly has a different size diameter than the cylindrical column (Hiller, bonnet housing 26 has interior chamber 28, which is smaller in diameter at a top versus a bottom, which houses the flange of pressure ring 32) defined by the housing (Matalon, 20, as modified by Hiller, 26) of the bonnet assembly.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Hiller, as applied to claim 14 above, and further in view of Vu.
Regarding claim 15, the combination of Matalon and Hiller discloses the bonnet assembly as claimed except is silent to the transition pressure ring comprising stainless steel.
Vu teaches (see specification col. 7, lines 34-36) a transition pressure ring (30; see fig. ) comprising stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify t the combination of Matalon and Hiller by forming the transition pressure ring from stainless steel, as taught by Vu, to prevent corrosion from operating fluids and environment.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Hiller, as applied to claim 14 above, in view of engineering expedient.
Regarding claim 19, the combination of Matalon and Hiller discloses the bead (Hiller, 52) projects from the bottom surface (Hiller, 54) of the bottom portion at a height from the bottom surface of the bottom portion.
However, the combination of Matalon and Hiller does not disclose the height being 0.020 to 0.050 inches from the bottom surface of the bottom portion.
One of ordinary skill in the art would know to experiment with different distances between clamping surfaces (60 and 64) to ensure a height that is sufficient to ensure sealing, while maintaining a low profile for ease of manufacturing tolerances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the bead of the combination of Matalon and Hiller to be of 0.020 to 0.050 inches from the bottom surface of the bottom portion, to ensure proper sealing and clamping of the diaphragm while maintaining ease of manufacturing.
Regarding claim 9, the combination of Matalon and Hiller discloses the bead (Hiller, 52) having a width.
However, the combination of Matalon and Hiller does not disclose the width being 0.06 to 0.120 inches.
One of ordinary skill in the art would know to experiment with different bead widths to ensure proper sealing, while maintaining a minimal footprint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the bead of the combination of Matalon and Hiller to be 0.06 to 0.120 inches, to ensure proper clamping and sealing width while maintaining a minimal footprint.
Allowable Subject Matter
Claim(s) 5, 6, 11, 12, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the closest prior art does not disclose or render obvious the bottom portion having a non-circular cross section, in combination with the remainder limitations of the claim and base claim.
Regarding claim 6, the closest prior art does not disclose or render obvious a shape of the body exterior seal periphery of the body assembly being oval or racetrack and the shape of the bead is oval, racetrack, or circular, in combination with the remainder limitations of the claim and base claim.
Regarding claim 11, the closest prior art does not disclose or render obvious the method wherein the bottom portion has a non-circular cross section, in combination with the remainder limitations of the claim and base claim.
Regarding claim 12, the closest prior art does not disclose or render obvious the method wherein a shape of the body exterior seal periphery of the body assembly is oval or racetrack and the shape of the bead is oval, racetrack, or circular, in combination with the remainder limitations of the claim and base claim.
Regarding claim 16, the closest prior art does not disclose or render obvious the valve wherein the bottom portion has a non-circular cross section, in combination with the remainder limitations of the claim and base claim.
Regarding claim 17, the closest prior art does not disclose or render obvious the valve wherein a shape of the body exterior seal periphery of the body assembly is oval or racetrack and the shape of the bead is oval, racetrack, or circular, in combination with the remainder limitations of the claim and base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753